             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
STERLING SUFFOLK                               )
RACECOURSE, LLC,                               )
                                               )
        v.                                     )
                                               )     Civil No: 18-CV-11963-PBS
WYNN RESORTS, LTD, et al.                      )
                                               )
                 Defendants.                   )
                                               )

                      MEMORANDUM OF LAW IN SUPPORT OF
                     DEFENDANT FBT EVERETT REALTY LLC’S
                   MOTION TO DISMISS THE AMENDED COMPLAINT

         Sterling Suffolk Racecourse (“Sterling”) has doubled down on its frivolous original

complaint. Sterling is betting that it can fool the Court into thinking that a litany of salacious

allegations relating to Steve Wynn and Wynn Resorts Limited’s not-yet-open casino hotel are

sufficient to state a federal RICO violation. Like its original complaint, however, Sterling’s

amended complaint plainly fails to allege the commission of a single act of “racketeering,” let

alone a “pattern” of racketeering activity as the RICO statute requires. Sterling’s state law claim

against FBT Everett Realty LLC (“FBT”), under M.G.L. ch. 93A, § 11, fares no better—it is both

jurisdictionally deficient and fails on the merits. Finally, all of Sterling’s claims against FBT are

clearly time-barred, because they were filed more than four years after Sterling’s alleged injury.

        The Court should not only dismiss Sterling’s claims against FBT with prejudice, but it

should also sanction Sterling for using this Court as a forum for what is at best a political stunt and

at worst a brazen attempt at a shake-down of Wynn Resorts Limited (“Wynn Resorts”). 1 Sterling’s


1
  Sterling’s vexatious lawsuit is clearly targeted against the deep-pocketed Wynn Resorts; FBT is merely
the collateral damage. Undersigned counsel has notified Sterling’s counsel of record multiple times, in
writing, that Sterling’s claims are frivolous and that FBT would seek sanctions under Federal Rule of Civil
Procedure 11 and 28 U.S.C. § 1927 if Sterling persisted in its spurious claims against FBT.

                                                    1
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 2 of 23



RICO claims, which are the sole basis for Sterling filing its lawsuit in federal court, reflect either

a total lack of legal research or a callous disdain for this Court’s time and FBT’s scarce resources.

This Court previously has imposed Rule 11 sanctions where the plaintiff continued to pursue

frivolous RICO claims despite being on notice of the claims’ frivolity. See Divot Golf Corp. v.

Citizens Bank, No. 02-civ-10654, 2003 U.S. Dist. LEXIS 187, at *7-12 (D. Mass. Jan. 8, 2003)

(Saris, J.). The Court should not hesitate to do the same here.

                                         BACKGROUND

        1. FBT is a Massachusetts limited liability company that sold a 33-acre parcel of industrial

land in Everett, Massachusetts (the “Everett Parcel”) to Wynn Resorts in January 2015. In early

2013, Wynn Resorts entered into an option agreement with FBT to purchase the Everett Parcel.

Soon thereafter, Wynn submitted to the Massachusetts Gaming Commission (“MGC”) a detailed

plan to develop the Everett Parcel into a luxury casino hotel with high-end shopping and a gourmet

restaurant plaza, located minutes from the heart of Boston. On September 16, 2014, on the basis

of that development plan, the MGC publicly announced that, by a vote of 3-1, it was awarding

Wynn Resorts the coveted “Region A” casino license. 2 Wynn Resorts closed on the Everett Parcel

four months later.

        Besides Wynn Resorts, there was one other applicant competing for the Region A casino

license—Mohegan Sun. Sterling, though not itself an applicant for the Region A license, had

entered into a business partnership with Mohegan Sun and had a direct economic interest in

Mohegan Sun winning the competition. Mohegan Sun’s failure to win the competition was thus

painful and embarrassing for Sterling. Rather than move on, Sterling and Mohegan Sun for the



2
 The MGC members who participated in the vote, which also was public, were Gayle Cameron, Bruce
Stebbins, Enrique Zuniga, and James McHugh. McHugh served as the Acting Commissioner for purposes
of the vote. Chairman Steven Crosby did not participate in the vote.

                                                  2
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 3 of 23



past four years has been using various means to try to delay and upend Wynn Resorts’s

development of the Everett Parcel, as well as to force the MGC into a “do-over.” This RICO

lawsuit, which Sterling filed roughly nine months before the scheduled opening of the Wynn

Resorts Encore Hotel, is Sterling’s latest (and hopefully last) gambit.

          2. As the Court may be aware, FBT’s real estate transaction with Wynn Resorts was the

subject of a high-profile federal prosecution against current FBT members Anthony Gattineri and

Dustin DeNunzio, as well as former FBT member Charles Lightbody, on charges of wire fraud

and conspiracy to commit wire fraud. 3 The federal charges were based on the allegation that

Gattineri, DeNunzio, and Lightbody had conspired to “obtain money from Wynn [Resorts] in

exchange for the Everett Parcel on the basis of false representations and concealment of material

facts concerning the financial interests in the Everett Parcel.” United States v. DeNunzio et al.,

No. 14-cr-10284-NMG (D. Mass.), ECF No. 3, at ¶ 14. In simple terms, the federal prosecutors

charged that Gattineri, DeNunzio, and Lightbody made false statements to Wynn Resorts in order

to defraud the company into agreeing to buy the Everett Parcel for more than it was worth. As the

jury quickly concluded, however, Gattineri, DeNunzio, and Lightbody had not engaged in any

federal offense of any kind, let alone a wire fraud conspiracy. After a three-week trial, the jury

acquitted Gattineri, DeNunzio, and Lightbody on every count in the indictment in less than five

hours of deliberation.

          Importantly, Sterling’s amended complaint is not a copycat of, or an attempt to re-litigate,

the federal criminal prosecution of Gattineri, DeNunzio, and Lightbody.              To the contrary,

Sterling’s amended complaint implausibly seeks to turn that prosecution on its head. Sterling’s

amended complaint fantasizes a massive federal RICO conspiracy that the United States



3
    Undersigned counsel from Ropes & Gray LLP had the honor of representing Mr. DeNunzio in that trial.

                                                    3
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 4 of 23



Attorney’s Office and the FBI, despite a multi-year investigation, somehow missed. Sterling’s

amended complaint requires the Court to believe the following: (1) Completely contrary to the

position that the United States Attorney’s Office had taken in its criminal prosecution, FBT and

its members, Wynn Resorts and its top executives, and possibly even the MGC’s then-Chairman

Steven Crosby were in fact secret co-conspirators in a grand racketeering scheme to deceive the

voting members of the MGC into awarding Wynn Resorts the Region A casino license; (2) Wynn

Resorts, aided and abetted by its outside counsel at Mintz Levin, then knowingly used false

pretenses to fool the United States Attorney’s Office into thinking that Gattineri, DeNunzio, and

Lightbody actually had conspired to defraud Wynn Resorts of money in connection with its

purchase of the Everett Parcel; and (3) finally, several Wynn Resorts executives and Mintz Levin

lawyers repeatedly perjured themselves at Gattineri’s, DeNunzio’s, and Lightbody’s federal trial

while testifying as prosecution witnesses. Sterling’s decision to peddle this absurd scenario to the

Court calls for the harshest possible Rule 11 sanctions.

                                          ARGUMENT

        In addition to its sheer factual implausibility, Sterling’s amended complaint is riddled with

defects that betray Sterling’s total lack of understanding of—or perhaps its total lack of concern

for—the plain language of the RICO statute, well-established RICO case law, and the basic

requirements of Chapter 93A. But, so as not to burden this Court with unnecessary briefing, FBT

focuses its memorandum of law on the most simple, most straightforward reasons why the Court

should summarily dismiss Sterling’s claims against FBT with prejudice:

        First, the amended complaint fails to allege a single act of “racketeering,” let alone a

“pattern of racketeering activity,” as required to state a viable RICO claim. This fundamental




                                                 4
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 5 of 23



legal defect is fatal to the amended complaint’s two substantive RICO claims and its RICO

conspiracy claim. 4 This defect cannot possibly be cured through further amendment.

        Second, once the RICO claims are dismissed, Sterling’s single state law claim against FBT

under Chapter 93A lacks any independent basis for continued federal subject matter jurisdiction.

        Third, Sterling’s claim against FBT under Chapter 93A fails on the merits because the

amended complaint does not allege facts showing that FBT and Sterling engaged in a “commercial

transaction” with each other, as Chapter 93A requires. This defect cannot possibly be cured

through further amendment either.

        Fourth, Sterling’s RICO claims and its Chapter 93A claim against FBT were filed after the

expiration of the four-year statute of limitations that apply to them, and the claims must therefore

be dismissed as time-barred. This too is a defect that cannot be cured.

I.      None of the Conduct Alleged in the Amended Complaint Constitutes “Racketeering.”

        “Civil RICO is an unusually potent weapon—the litigation equivalent of a thermonuclear

device.” Miranda v. Ponce Fed. Bank, 948 F.2d 41, 44 (1st Cir. 1991). “The very pendency of a

RICO suit can be stigmatizing and its consummation can be costly.” Id. For this reason, courts

review civil RICO complaints with “particular care,” in order to “prevent[ ] abusive or vexatious

treatment of defendants.” Id. A plaintiff does not state a RICO claim by waltzing into federal

court with a litany of salacious allegations punctuated with “the self-serving conclusion that the

[alleged] conduct amounted to racketeering.” Id.

        “Racketeering activity” is a statutory term of art. The RICO statute’s definitional section,

18 U.S.C. § 1961(1), sets forth an exhaustive list of conduct that constitutes “racketeering activity.”


4
 The bases for dismissal of the RICO claims discussed in detail below apply equally to all three RICO
claims pled in the amended complaint. Cf. Langan v. Smith, 312 F. Supp. 3d 201, 208 (D. Mass. 2018)
(Saris, J.) (“A RICO conspiracy claim . . . typically cannot survive without a viable substantive RICO
claim.”).

                                                  5
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 6 of 23



See Beck v. Prupis, 529 U.S. 494, 497 n. 2 (2000) (holding that § 1961(1)’s list is exhaustive). If

particular conduct is not contained within § 1961(1)’s list, then that conduct is not “racketeering

activity” and, as a matter of law, cannot provide the basis for a RICO claim. See, e.g., United

States v. Latorre-Cacho, 874 F.3d 299, 306-307 (1st Cir. 2017) (reversing RICO conviction where

trial judge’s instruction allowed jury to convict based on unlawful acts not contained within

§ 1961(1)’s exhaustive list); Miranda, 948 F.2d at 44 (holding that plaintiff’s “jerry-built” civil

RICO complaint failed as a matter of law because the conduct alleged in the complaint, even if

proven true, would not constitute “racketeering activity”).

        Paragraphs 155(a)-(d) of the amended complaint set forth the supposed acts of

“racketeering” that form the basis for Sterling’s RICO claims. 5 A plain reading of the amended

complaint, however, reveals that the underlying conduct that Sterling alleges, even if assumed true,

does not qualify “racketeering.” The alleged state law “gambling” felony is not actually a

“gambling” offense; the alleged deception of the MGC is not actually a mail or wire fraud; the

alleged gratuity to Mayor Carlo DeMaria does not actually state an honest services fraud; and the

alleged Travel Act violations are not actually Travel Act violations.

        A.       Defendants’ Alleged Violations of the Massachusetts Gaming Act Do Not
                 Constitute Offenses “Involving . . . Gambling” Under 18 U.S.C. § 1961(1)(A).

        Paragraph 155(a) of the amended complaint alleges that FBT, Wynn Resorts, and various

Wynn Resorts executives (collectively, “Defendants”) conspired to make “false, misleading,

and/or omissive statements” to the MGC “in connection with” the Wynn Resorts casino license


5
  Paragraph 161, which is not part of the substantive RICO claim against FBT but is incorporated by
reference into the RICO conspiracy claim, alleges that, during the casino license application process, Wynn
Resorts concealed from the MGC Steve Wynn’s “sexual predation” and the company’s “unsavory activities
and organized-crime affiliations in Macau.” Am. Compl, ¶ 161(b)-(d). These spicy allegations add nothing
of consequence to the amended complaint’s four alleged RICO predicates (state law felonies “involving
. . . gambling,” mail and wire fraud, honest services fraud, and Travel Act violations).


                                                    6
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 7 of 23



application, in “violation[ ] of the Massachusetts Gaming Act.” Amended Complaint, ¶ 155(a).

In an attempt to shoehorn this conduct into § 1961(1)’s definition of “racketeering,” Sterling tacks

on the bare legal conclusion—which, of course, the Court is not bound to accept even on a motion

to dismiss 6—that making false, misleading, or omissive statements on a Massachusetts casino

license application is an “‘act[ ] or threat[ ] involving . . . gambling[.]’” Amended Complaint, ¶

155(a) (quoting 18 U.S.C. § 1961(1)(A)). For purposes of § 1961(1)(A), “gambling” means “‘the

act or practice of betting,’ or ‘the act of risking something on an uncertain event.’” United States

v. Mark, 460 F. App’x 103, 107 (3d Cir. 2012) (quoting Webster’s Dictionary); see also Fuller v.

Harrah’s Entm’t, Inc., No. 04-cv-2108, 2004 U.S. Dist. LEXIS 22097, at *12 (E.D. La. Oct. 29,

2004) (holding that “gambling” means “risking money” on a game “in order to realize a profit”).

        Sterling is correct that knowingly making material false statements to the MGC on a casino

license application is a felony violation of the Massachusetts Gaming Act’s false statements

provision, M.G.L. ch. 23K, § 38. 7 But Sterling is wrong that it constitutes an act “involving . . .

gambling” for purposes of § 1961(1)(A). The “test for determining whether” particular conduct

“fit[s] into” § 1961(1)(A)’s list of state law felonies is whether the conduct involves “a type of

activity generally known or characterized in the proscribed category . . . .” United States v.

Forsythe, 560 F.2d 1127, 1137 (3d Cir. 1977); see also Roma Constr. Co. v. Russo, 96 F.3d 566,

580 (1st Cir. 1996) (Lynch, J., concurring) (recognizing this bedrock principle of RICO law).

Thus, the question for the Court here is whether applying and competing for the Region A casino



6
  See, e.g., Periyaswamy v. Karuppasamy, No. 13-cv-11548, 2014 U.S. Dist. LEXIS 107509, at *12 (D.
Mass. July 30, 2014) (Saris, J.) (“A court is not ‘bound to accept as true a legal conclusion couched as a
factual allegation.’” (quoting Twombly, 550 U.S. at 555)).
7
  M.G.L. ch. 23K, § 38, prohibits making any “false, fictitious or fraudulent statement or representation to
the bureau, commission or division.”


                                                     7
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 8 of 23



license involved “activity generally known or characterized” as “gambling.” The answer clearly

is no. Applying for the Region A casino license involved filling out paperwork, submitting

development proposals, sitting for interviews with the state regulators, and lobbying the relevant

state agencies. None of this, even if it involves the use of false statements, can plausibly be

described as “gambling.” Indeed, in the seven years since the casino license application process

began and the nearly five years since it ended, Wynn Resorts still has not taken a single wager in

the Commonwealth of Massachusetts.

        To be sure, applying for a casino license might relate to gambling, insofar as a party that

receives a casino license is thereby legally permitted to own and operate a casino. But this is

inconsequential for purposes of § 1961(1)(A), which by its plain language requires that the

unlawful “act or threat involv[e] . . . gambling.” The district court’s decision in United States v.

Genova, 187 F. Supp. 2d 1015 (N.D. Ill. 2002), is instructive in this regard. In Genova, the

government proved at trial that the defendant, the mayor of a small town in Illinois, filed a false

statement of economic interest in violation of Illinois law. Id. at 1018. The government’s theory

was that, because the defendant filed the false statement “with the intent of concealing” an

underlying felony “bribery scheme,” the filing of the false statement itself constituted an act

involving bribery “for purposes of [§ 1961(1)(A)].” Id. at 1021 (citations omitted). The district

court disagreed. While recognizing “that Congress intended for RICO to be read broadly,” the

court distinguished “acts of bribery” from “acts committed to conceal bribery,” holding that only

the former fits within § 1961(1)(A). Id. In other words, even though the defendant’s filing of a

false statement had some logical relationship to prior acts of bribery, this was not sufficient to




                                                 8
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 9 of 23



make it a RICO predicate. 8 Id. Consistent with Genova’s logic, Sterling’s allegation that

Defendants lied to the MGC, in violation of M.G.L. 23K, § 38, does not describe a state law felony

“involving . . . gambling,” regardless of the fact that the alleged lies pertained to a casino license

application. 9

        B.       Defendants’ Alleged Deception of the MGC Does Not Constitute a Mail or
                 Wire Fraud, Even If It Caused Sterling’s Partner Mohegan Sun to Lose Out
                 on a Fair Opportunity to Win the Lucrative Region A Casino License.

        Paragraph 155(b) of the amended complaint essentially repeats paragraph 155(a)’s

allegation that FBT, Wynn Resorts, and Wynn Resorts executives conspired to use false,

misleading, and omissive statements to deceive the MGC into issuing Wynn Resorts the Region

A casino license. Again relying on formulaic labels and bare legal conclusions, Sterling says this

conduct constituted a violation of the federal mail and wire fraud statutes, 18 U.S.C. §§ 1341,

1343, because Defendants knew it would “deprive [Sterling] of . . . the money, property, and other

benefits of the [Region A casino] license,” which Sterling surmises its partner Mohegan Sun would

have won but for Defendants’ alleged corruption of the competition for the license. Sterling’s mail

and wire fraud allegations are pure gobbledygook—a legally defective effort to evade the Supreme

Court’s decision in Cleveland v. United States, 531 U.S. 12 (2000), and the First Circuit’s recent

decision in United States v. Berroa, 856 F.3d 141 (1st Cir. 2017).




8
 On appeal, the Seventh Circuit affirmed the district court’s ruling on the further ground that the prior
conduct that the false statement was intended to conceal did not meet the definition of bribery. United
States v. Genova, 333 F.3d 750, 758 (7th Cir. 2003).
9
  It is also inconsequential that the Massachusetts law that paragraph 155(a) alleges that Defendants violated
is called the Massachusetts Gaming Act. Whether conduct “falls within the category of gambling offenses”
turns on the nature of the conduct itself, not the “segment of the [state’s] Code” that the conduct violates.
Mark, 460 F. App’x at 107; see also United States v. Garner, 837 F.2d 1404 (7th Cir. 1987) (holding that
the “labels placed on a state statute do not determine whether” a violation of it is a RICO predicate).


                                                      9
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 10 of 23



        In Cleveland, the Supreme Court held that a party does not commit mail or wire fraud by

using false statements to obtain a gaming license from a state gaming regulator, because a state-

issued gaming license does “not rank as ‘property,’ for purposes of [the mail and wire fraud

statutes], in the hand of the official licensor.” See 531 U.S. at 15. In Berroa, the First Circuit held

that, under Cleveland, a scheme to deceive a state medical board into issuing a medical license is

not a mail or wire fraud either—even if the defendant’s goal was to use the “fraudulent licenses to

obtain payment for medical services.” 856 F.3d at 149. The First Circuit reasoned that it would

impermissibly “circumvent Cleveland” to allow a mail or wire fraud prosecution to go forward

simply because the defendant’s goal was to monetize the state-issued license that he had used false

statements to obtain. Id. Almost every commercial license, the First Circuit explained, is “sought

and obtained in an effort to realize some monetary profit.” Id. at 150. Thus, if Cleveland could

be evaded through an expedient allegation that the defendant’s goal was to make money from the

fraudulently obtained license, “virtually any false statement in an application for a [commercial]

license could constitute a federal crime.” Id. The First Circuit held that “[s]uch a broad reading

of the [mail and wire fraud] statute[s] would impermissibly infringe on the states’ ‘distinctively

sovereign authority to impose criminal penalties for violations of’ licensing schemes, ‘including

making false statements in a license application.’” Id. at 150 (quoting Cleveland, 531 U.S. at 23).

        Sterling knows that, under Cleveland and Berroa, its wire fraud theory cannot be predicated

on Defendants’ alleged use of false statements to obtain the Region A casino license from the

MGC. So Sterling tries to end run Cleveland and Berroa by alleging that, because it caused

Mohegan Sun to lose out on the Region A license, Defendants’ deception of the MGC caused

Sterling to suffer consequential economic damages. Sterling’s mail and wire fraud theory goes

bust, however, because suffering consequential economic damages as a result of the defendant’s



                                                  10
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 11 of 23



corruption of a competitive bidding process is not the same thing as being defrauded out of money

or property, and only the latter implicates the mail and wire fraud statutes. Defendants did not

steal the Region A casino license out of Mohegan Sun’s or Sterling’s pocket; to the contrary, the

Region A casino license was up for grabs. Thus, assuming all of Sterling’s factual allegations are

true, Defendants’ alleged deception of the MGC deprived Mohegan Sun and Sterling of only one

thing—a fair competition for the Region A casino license. Defendants’ alleged deception of the

MGC might have been unethical, and even criminal under Massachusetts state law. But even if it

resulted in consequential damages to Mohegan Sun and Sterling, it did not constitute a violation

of the mail or wire fraud statutes. 10

        The Second Circuit’s decision in United States v. Henry, 29 F.3d 112 (2d Cir. 1994), is

dead on point. In Henry, the defendant was indicted for wire fraud, based on the allegation that he

had spearheaded the “corruption of the [competitive bidding] process by which banks were chosen

to be the depositories of the [Delaware River Joint Toll Bridge] Commission’s toll bridge

revenues.” Id. at 113. Specifically, the government alleged that the defendant rigged the

Commission’s bidding process to cause the Commission to give all of the toll bridge deposits to

“Bank A.” Id. The government’s wire fraud charge alleged that the defendant’s conduct

“‘defrauded the other banks bidding for these public funds of money and property, in that [the

conduct] denied these other bidding banks a fair and honest opportunity to receive this public

money’ or ‘a fair and honest opportunity to bid on’ it.” Id. (quoting indictment). The district court

dismissed the wire fraud charges for failure to state an offense, and the Second Circuit affirmed.

“Even in a fair process,” the Second Circuit explained, “Bank A might still have won the deposits.


10
   To be sure, Sterling’s amended complaint does not plausibly allege that Mohegan Sun would have won
the Region A license competition but for Defendants’ alleged deception of the MGC. But the Court can
dismiss the amended complaint without needing to address the plausibility of Sterling’s causation
allegations.

                                                 11
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 12 of 23



The issue, therefore, is whether the competing banks’ interest in having a fair opportunity to bid

for something that would become their property if and when it were received is itself property.

We conclude that it is not.” Id. at 115 (emphasis added). The Second Circuit deemed it

“irrelevant” that a fair bidding process was “valuable” to the other banks, as well as that the bid-

rigging resulted in Bank A reaping “$34,000,000 in deposits” that might have gone to its

competitor banks had the bidding process been fair. Id. at 115-116. Because, the Second Circuit

explained, the economic “benefits Bank A and [the defendant] received were not [obtained] from

the competing banks,” the wire fraud charges had to be dismissed for failure to an offense. Id.

(emphasis added).

        Henry’s legal analysis distinguishing deprivations of intangible rights from deprivations of

“money or property” is impeccable; this Court should adopt it wholesale, and it is fatal to Sterling’s

mail and wire fraud theory. Defendants’ alleged deception of the MGC in order to give Wynn

Resorts an unfair edge in the Region A casino license competition is the precise analogue to the

Henry defendant’s corruption of the Commission’s bidding process in order to give Bank A an

unfair advantage in the competition for the Commission’s told bridge deposits. As in Henry,

Sterling has alleged merely that it suffered consequential economic damages from the deprivation

of an intangible right that is not cognizable under the mail or wire fraud statutes. That is not

sufficient to state a mail or wire fraud offense.

        C.        Defendants’ Alleged Financial Arrangement With Everett Mayor Carlo
                  DeMaria Does Not State an Honest Services Fraud Offense, Let Alone One
                  That Provides Sterling Standing to Pursue a Civil RICO Claim.

        Paragraph 155(c) of the amended complaint alleges that Defendants engaged in a “scheme

to fraudulently deprive the public of its intangible right to honest service by causing Mayor

DeMaria to abuse the powers of his public office for the benefit of [Defendants] in return for



                                                    12
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 13 of 23



payment . . . funneled to DeMaria via FBT and [James] Russo.” There are myriad fatal defects

with this alleged RICO predicate.

        First, while paragraph 60 of the amended complaint alleges that Mayor DeMaria urged

FBT to hire Russo as a consultant as a “way of ensuring” that Mayor DeMaria would “get his own

personal cut of [FBT’s] proceeds from an ultimate sale” of the Everett Parcel, the complaint comes

nowhere close to pleading this supposed deal with the particularity that Federal Rule of Civil

Procedure 9(b) demands. 11 Rule 9(b) requires a plaintiff to “set forth the ‘who, what, when, where,

and how’ of the alleged fraud.” United States ex rel. Franklin v. Parke-Davis, 147 F. Supp. 2d 39,

46 (D. Mass. 2001) (Saris, J.). The amended complaint does not specify, either in paragraph 60 or

anywhere else, (i) which FBT member Mayor DeMaria discussed this idea with; (ii) whether FBT

ever actually agreed to the idea and, if so, when; or (iii) whether any proceeds from FBT’s sale of

the Everett Parcel were ever actually delivered to Mayor DeMaria. This pleading failure alone is

fatal to paragraph 155(c)’s alleged honest services fraud predicate.

        Second, Sterling’s amended complaint fails to plead, with particularity or otherwise, a quid

pro quo involving Mayor DeMaria that would constitute honest services fraud. To allege an honest

services fraud, it is not sufficient to plead “an unlawful gratuity.” United States v. Sawyer, 239

F.3d 31, 41 (1st Cir. 2001). This is because the giving of a gratuity, even if a violation of state

law, “does not necessary entail any improper motive to influence, or otherwise affect, the official

duties of the recipient.” United States v. Sawyer, 85 F.3d 713, 728 (1st Cir. 1996) (emphasis in



11
   Where a civil RICO complaint alleges fraud-based racketeering predicates, the “allegations must meet
the heightened pleading standard of Rule 9(b).” Langan v. Smith, 312 F. Supp. 201, 207 (D. Mass. 2018)
(Saris, J.). If the plaintiff fails to satisfy Rule 9(b), the predicate at issue cannot be considered in
determining whether the complaint pleads a “pattern” of racketeering activity. See, e.g., First Capital Asset
Mgmt. v. Brickelbush, Inc., 219 F. Supp. 2d 576 (S.D.N.Y. 2002) (Kaplan, J.) (holding that a RICO
predicate that fails to “meet Rule 9(b)’s requirement . . . cannot be considered in evaluating [the defendant’s
alleged] pattern of racketeering activity”).

                                                      13
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 14 of 23



original). Sterling’s amended complaint implies that Defendants arranged to deliver a portion of

the Everett Parcel sales proceeds to Mayor DeMaria, but this merely describes a gratuity, not a

quid pro quo. Sterling’s amended complaint does allege that, in June 2016, the Everett Building

Department issued a “Notice of Violations” to an auto body shop that was leasing space in a

building that Wynn Resorts wanted to buy free and clear of tenants. See Am. Compl., ¶¶ 108-109.

But it does not allege, let alone with the particularity that Rule 9(b) requires, that Mayor DeMaria

arranged for the Building Department to issue an illegitimate violations notice in order to hold up

his end of an illegal kickback deal he had with Defendants. Instead, the amended complaint merely

states, in wholly conclusory and general fashion, that the Building Department was “under the

sway of Mayor DeMaria.” Id., ¶ 108.

        Third, Sterling’s amended complaint fails to plead facts that would logically connect the

alleged honest services fraud scheme to the three other RICO predicates that the amended

complaint alleges. To form a “pattern” of racketeering activity, alleged acts must be “connected

to each other in some logical manner so as to effect an unlawful end . . . .” United States v. Starnes,

644 F.2d 673, 678 (7th Cir. 1981). The complaint does not allege that Defendants arranged a

kickback to Mayor DeMaria so that he would influence the outcome of the Region A casino license

competition. 12 Construed most favorably to Sterling, the amended complaint alleges merely that

Defendants paid a kickback to Mayor DeMaria in exchange for him helping Wynn Resorts with a

local real estate dispute in 2016—something that is completely disconnected from the alleged




12
  It is notable that even Sterling, which clearly has no compunction about pursuing frivolous and vexatious
claims, recognizes that it would be beyond the pale to allege that Mayor DeMaria had the capacity to
influence the MGC’s final vote on which applicant would be awarded the Region A casino license.


                                                    14
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 15 of 23



scheme to deceive the MGC into granting Wynn Resorts the casino license in 2014. 13 The honest

services fraud allegation thus offers Sterling no assistance with establishing a “pattern” of

racketeering activity.

        Fourth, insofar as Sterling’s complaint does not allege that Mayor DeMaria, in exchange

for a kickback, took any official action that influenced the outcome of the MGC’s licensing

decision, Sterling has not alleged an honest services fraud scheme with respect to which it has

statutory standing to sue. To have standing to bring a civil RICO claim, the plaintiff must show

that it was “injured in his business or property by reason of” the alleged violation. 18 U.S.C.

§ 1964(c). Even assuming Defendants paid Mayor DeMaria a kickback in exchange for favorable

action from the Everett Building Department in 2016, Sterling has not alleged that the scheme

caused Sterling any injury to its business. The alleged honest services fraud scheme must therefore

be disregarded in assessing whether the amended complaint alleges a “pattern” of racketeering.

See Gov’t of Berm. v. Lahey Clinic, Inc., No. 17-cv-10242, 2018 U.S. Dist. LEXIS 38696, at *19-

20 (D. Mass. Mar. 8, 2018) (Talwani, J.) (holding that a civil RICO claim cannot be premised on

an alleged honest services fraud that did not cause the plaintiff “competitive injury”).

        D.        Defendants’ Alleged Deception of the MGC Does Not Constitute a Violation of
                  the Federal Travel Act, Because That Conduct Does Not “Involve Gambling.”

        Paragraph 155(d) of the amended complaint alleges that Defendants’ alleged deception of

the MGC violated the Travel Act, 18 U.S.C. § 1952, because Wynn Resorts executives travelled

between Nevada, California, and Massachusetts to accomplish it. The alleged scheme to deceive

the MGC, however, does not constitute a violation of the Travel Act, because it does not qualify

as “unlawful activity” as defined by § 1952(b).


13
  Sterling alleges that the MGC’s licensing decision might have been different had it known of Defendants’
improper relationship with Mayor DeMaria. But that is different from an allegation that the unlawful
purpose of the alleged kickback scheme was to influence the MGC’s licensing decision.

                                                   15
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 16 of 23



        Section 1952(b) defines “unlawful activity,” in relevant part, as “any business enterprise

involving gambling . . . offenses in violation of the laws of the State in which they are committed

or of the United States[.]” 18 U.S.C. § 1952(b). For an alleged state law offense to satisfy this

definition, the offense must involve conduct “that can be described generically as gambling.”

United States v. Barbeito, No. 2:09-cr-00222, 2010 U.S. Dist. LEXIS 55688, at *118 (W.D. Va.

June 3, 2010) (citing United States v. Nardello, 393 U.S. 286, 295-296 (1969)). Sterling’s

amended complaint does not allege that FBT, Wynn Resorts, or Wynn Resorts executives engaged

in “gambling” in violation of Massachusetts state law. Instead, the amended complaint alleges

only that Defendants deceived the MGC in order to obtain the Region A casino license. Once

again, while lying to the MGC may have some logical relationship to gambling, the conduct is not

itself gambling. For that reason, the conduct does not meet § 1952(b)’s definition of “unlawful

activity.”

        E.        The Amended Complaint Does Not Allege a “Pattern” of Racketeering
                  Activity.

        To plead a “pattern” sufficient to state a RICO claim, a complaint must allege “at least two

acts of racketeering activity.” 18 U.S.C. § 1964(d). The number “two,” however, is the minimum

required to plead a pattern. In every case, the plaintiff’s ultimate burden is to allege facts sufficient

to satisfy the “‘continuity plus relationship’” standard. Efron v. Embassy Suites (P.R.), Inc., 223

F.3d 12, 15 (1st Cir. 2000).

        Under well established First Circuit law, a plaintiff fails to adequately plead the requisite

“continuity” where its complaint alleges “multiple related acts of deception” that were “aimed at

[a] single [finite] goal” and caused economic injury to a single or closed set of a few victims.

Efron, 223 F.3d at 18-22 (collecting cases). This is true even if the alleged scheme unfolds over a

period of multiple years. Id. at 21 (holding that a 21-month fraud scheme did not meet the


                                                   16
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 17 of 23



“continuity” requirement because the various fraudulent acts “comprise[d] a single effort, over a

finite period of time, to wrest control of a particular partnership from a limited number of its

partners”). “The core inquiry is ‘whether the specific fact pattern of the case . . . suggests the ‘kind

of broad or ongoing criminal behavior at which the RICO statute [is] aimed.’” Langan, 312 F.

Supp. 3d at 209 (Saris, J.) (quoting Home Orthopedics Corp. v. Rodriguez, 781 F.3d 521, 529 (1st

Cir. 2015)).

        Here, paragraph 155(a), (b), and (d) of the amended complaint describe a series of related

deceptive acts, taking place over approximately 18 months, directed toward a single recipient (the

MGC) for a single finite purpose (to win the Region A casino license). Sterling alleges that this

scheme to deceive the MGC caused cognizable economic injury to only two entities—Sterling and

its partner Mohegan Sun. The First Circuit’s decision in Efron is “lethal” to Sterling’s theory that

the scheme alleged in paragraph 155(a), (b), and (d) of the amended complaint satisfies RICO’s

“pattern” requirement. Divot Golf, 2003 U.S. Dist. LEXIS 187, at *9 (dismissing plaintiff’s civil

RICO claims and imposing Rule 11 sanctions where “the picture sketched by the Amended

Complaint does not adumbrate the long-term, complex, multi-victim criminal conduct with which

RICO [is] concerned”). And Sterling cannot evade Efron’s sting by pointing to paragraph 155(c)

of the amended complaint, because that paragraph (i) does not allege an honest services fraud

scheme with the requisite particularity; (ii) alleges a scheme that is wholly disconnected from, and

thus cannot form a “pattern” with, the scheme to deceive the MGC alleged in paragraphs 155(a),

(b), and (d); and (iii) describes a scheme that is not even alleged to have caused any injury to

Sterling’s business or property. See supra at 12-15.




                                                  17
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 18 of 23



II.     Sterling’s Chapter 93A Claim Against FBT Should Be Dismissed for Lack of Subject
        Matter Jurisdiction.

        FBT and Sterling are both Massachusetts residents. Thus, the Court does not have diversity

jurisdiction over Sterling’s sole state law claim against FBT—unfair business practices in violation

of M.G.L. c. 93A, § 11 (Fourth Claim for Relief). The only basis for federal jurisdiction over that

state law claim is supplemental jurisdiction under 28 U.S.C. § 1367. The Supreme Court has made

clear that federal district courts should decline to exercise supplemental jurisdiction over state law

claims where the complaint’s federal claims are “completely devoid of merit[,]” Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (citation omitted); Rodriguez v. Doral Mortg.

Corp., 57 F.3d 1168, 1177 (1st Cir. 1995). Where federal claims are disposed of early in the

proceedings, dismissal of pendent state claims is all but mandatory. See Gibbs, 383 U.S. at 726

(“[I]f the federal claims are dismissed before trial, . . . the state claims should be dismissed as

well.”); Martinez v. Colon, 54 F.3d 980, 990 (1st Cir. 1995) (affirming the dismissal without

prejudice of pendent claims when the district court determined “far in advance of trial that no

legitimate federal question existed” (citation omitted)). Thus, dismissal of the RICO claims

warrants the concomitant dismissal of the Chapter 93A claim.

III.    Sterling’s Chapter 93A Claim Fails on the Merits Because Sterling Has Not Alleged
        a “Commercial Transaction” With Either FBT or Wynn Resorts.

        Though it may dismiss Sterling’s Chapter 93A against FBT for lack of subject matter

jurisdiction, FBT would not object to the Court killing the claim on the merits, so that Sterling

does not have an opportunity to saddle a Massachusetts state court judge with this type of frivolous

litigation.

        To state a claim under Chapter 93A, § 11, there must have been “a commercial transaction

between a person engaged in trade or commerce with another person engaged in trade or



                                                 18
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 19 of 23



commerce.” Szalla v. Locke, 421 Mass. 448, 451 (1995) (emphasis added); see also Milliken &

Co. v. Duro Textiles, LLC, 451 Mass. 547, 563 (2008) (“As a threshold matter, analysis of the

applicability of G.L. c. 93A, § 11, requires a dual inquiry whether there was a commercial

transaction between a person engaged in trade or commerce and another person engaged in trade

or commerce, such that they were acting in a ‘business context.’”). The decision in Mastoran

Restaurants v. Commonwealth of Massachusetts Division of Capital Assets Management, No.

001998BLS, 2001 WL 1811963 (Mass. Super. Ct. Dec. 31, 2001) (van Gestel, J.), is instructive

here. In that case, Judge van Gestel dismissed a Chapter 93A, § 11 claim that the loser of a

competitive bidding process brought against the winning bidder. Judge van Gestel held that two

parties are not “involved in a commercial transaction with each other” where they are merely

“bidding for contracts” against one another. Id. at *5 (citation omitted).

        Mastoran is fatal to Sterling’s Chapter 93A claim against FBT. Sterling and FBT had no

commercial relationship whatsoever—at most, they each had a rooting interest in one of the

competitors for the Region A casino license (FBT for Wynn Resorts, and Sterling for Mohegan

Sun). 14 If, for purposes of Chapter 93A, there is not a sufficient commercial relationship even

between the actual competitors in a bidding process, as Mastoran holds, surely there is not one

between two parties that merely have differing rooting interests in the outcome of that competition.

        To the extent Sterling’s theory is that a commercial transaction is not required where the

gravamen of the Chapter 93A claim is unfair competition, this Court should decline to accept it.

As Judge Tauro observed, “the Supreme Judicial Court has stressed the existence of some



14
  Paragraph 171 alleges, in terms that are both confusing and conclusory, that Sterling and FBT were
“competitors” because each wished for a casino to be developed on real estate that it owned. This makes
no sense. If Sterling had been trying to woo Wynn Resorts into partnering on the Suffolks Downs project
rather than the Everett Parcel, the analysis might be different. But that is not what happened here and, not
surprisingly, not what the amended complaint alleges.

                                                    19
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 20 of 23



contractual or business relationship between the parties as a precursor to liability under Chapter

93A.” John Boyd Co. v. Boston Gas Co., 775 F. Supp. 435, 440 (D. Mass. 1991) (dismissing

Chapter 93A claim brought by commercial landowner against predecessor-in-title who had

allegedly contaminated parcel); see also Joe Hand Promotions, Inc. v. Rajan, No. 10-civ-40029,

2011 U.S. Dist. LEXIS 83311, at *7 (D. Mass. July 28, 2011) (“Plaintiff's Complaint states that

both parties ‘engaged in trade or commerce’ but does not state that parties engaged in business

practice together. Plaintiff’s Ch. 93A claim fails for failing to state a claim.” (quoting complaint;

citation omitted)). This case is not one in which this Court should be looking to make new law.

IV.     Sterling’s RICO Claims and Its Chapter 93A Claim Against FBT Are Time-Barred.

        As discussed above, Sterling’s RICO claims and its Chapter 93A claim fail miserably on

the merits. They are also foreclosed by the statute of limitations.

        A civil RICO claim accrues, and the limitations period begins to run, as of the date the

plaintiff knew or should have known of its injury, regardless of whether the plaintiff was aware

that its injury was the result of a pattern of racketeering. See Rotella v. Wood, 528 U.S. 549, 554

(2000); Skwira v. United States, 344 F.3d 64, 75 (1st Cir. 2003) (holding that a civil RICO claim

“does not accrue when the plaintiff learns of the conspiracy, but, rather, when he learns of his

injury” (citation omitted)); Lares Group, II v. Tobin, 221 F.3d 41, 44 (1st Cir. 2000) (agreeing that

“the law of this Circuit” is that “‘discovery of the injury, not discovery of the other elements of a

claim, is what starts the clock’” (quoting Rotella, 528 U.S. at 556)). A Chapter 93A claim accrues

“when the plaintiff knew or should have known of the appreciable harm resulting from the

defendant’s [actions].” Schwartz v. Travelers Indem. Co., 50 Mass. App. Ct. 672, 678 (2001); see

also Cambridge Plating Co., Inc. v. Napco, Inc., 991 F.2d 21, 25 (1st Cir. 1993) (holding that a

Chapter 93A claim accrues when “a plaintiff discovers, or reasonably should have discovered, that



                                                 20
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 21 of 23



she may have been injured as a result of the defendant’s conduct”). A civil RICO claim and

Chapter 93A claim must be filed within four years of the accrual date. See Agency Holding Corp.

v. Malley–Duff & Assocs., Inc., 483 U.S. 143, 156 (1987) (four-year limitations period for civil

RICO claims); Lambert v. Fleet Nat. Bank, 449 Mass. 119, 126 (2007) (four-year limitations

period for Chapter 93A claims).

         Here, Sterling understood by no later than September 16, 2014—the date that the MGC

publicly announced that it had voted to award the Region A casino license to Wynn Resorts—that

the Mohegan Sun application for the Region A casino license had lost. 15                        The MGC’s

determination to award the Region A license to Wynn Resorts rather than Mohegan Sun is what

Sterling’s amended complaint alleges to be the root event from which all its alleged consequential

economic injuries have flowed. Sterling thus had until September 16, 2018 to file its RICO and

Chapter 93A claims against FBT. Sterling, however, filed its original complaint on September 17,

2018. That Sterling only “missed the deadline ‘by [one day]’ is inconsequential—[its] claim is

time-barred nevertheless.” Halstrom v. Dube, ___ Mass. ___, 2019 WL 639441, at *4 (Mass.

2019).

         Sterling has attempted to plead around the obvious statute of limitations problems by

loading up the amended complaint with extraneous allegations concerning Wynn Resorts’s




15
   A year prior to the MGC’s vote, its Investigations and Enforcement Bureau (“IEB”) issued a public report
alleging that FBT’s members had made false statements to the MGC related to the Wynn Resorts casino
license      application.      See      IEB      Report,     available     at     http://massgaming.com/wp-
content/uploads/Commissioners-Packet-12-13-13-PART-TWO-UPDATE.pdf. These are the allegations
that form the core of Sterling’s Chapter 93A claims against FBT. Thus, Sterling cannot save its Chapter
93A claim from a time-bar by arguing that it was aware of its injury but not the FBT conduct that it alleged
caused it. The Court may consider the IEB’s report in deciding this motion to dismiss because, among
other reasons, it is a public record the authenticity of which Sterling cannot dispute. See, e.g., Watterson v.
Page, 987 F.2d 1, 4 (1st Cir. 1993).



                                                      21
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 22 of 23



dealings in Macau, Steve Wynn’s alleged sexual misconduct, and FBT’s supposed corrupt

agreement with the Everett Mayor. None of these additions, however, save Sterling’s claims

against FBT from being time barred—they do not, as a matter of law, move Sterling’s injury for

RICO purposes to a later point in time, nor are they part of the nucleus of facts on which Sterling

bases its Chapter 93A claim against FBT.

                                         CONCLUSION

        For the reasons set forth above, the Court should dismiss Sterling’s amended complaint

with prejudice. FBT also hereby adopts the arguments made in the motions to dismiss that the

other defendants in this action may file, to the extent not inconsistent with the arguments that FBT

raises herein. FBT hereby reserves the right to seek attorney’s fees and sanctions under Federal

Rule of Civil Procedure 11, Federal Rule of Civil Procedure 54(d)(2), and 28 U.S.C. § 1927.



DATED: March 5, 2019                                 Respectfully submitted,

                                                     /s/ Aaron M. Katz____________

                                                     Aaron M. Katz (BBO# 662457)
                                                     aaron.katz@ropesgray.com
                                                     Joshua S. Levy (BBO# 563017)
                                                     Joshua.Levy@ropesgray.com
                                                     Ropes & Gray LLP
                                                     800 Boylston Street
                                                     Boston, MA 02199
                                                     Telephone: (617) 951-7000

                                                     Christopher Weld, Jr.
                                                     cweld@toddweld.com (BBO# 522230)
                                                     Christian G. Kiely (BBO# 684308)
                                                     ckiely@toddweld.com
                                                     Todd & Weld LLP
                                                     One Federal Street, 27th Floor
                                                     Boston, MA 02110
                                                     (617) 720-2600


                                                22
74612566_1
             Case 1:18-cv-11963-PBS Document 73 Filed 03/05/19 Page 23 of 23




                               CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that, on March 5, 2019, true and accurate copies of the
foregoing were served on counsel for all parties through ECF.

                                                   /s/ Aaron M. Katz
                                                   Aaron M. Katz




                                              23
74612566_1
